10-4005-cv
Jiggetts v. AlliedBarton Security Services

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
A party citing a summary order must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 23rd day of May, two thousand eleven.

PRESENT:

          ROGER J. MINER,
          JOSÉ A. CABRANES,
          CHESTER J. STRAUB,
                 Circuit Judges.


-------------------------------------------x

KYLE JIGGETTS,

                               Plaintiff-Appellant,



          v.                                                                               No. 10-4005-cv

ALLIEDBARTON SECURITY SERVICES and NEW YORK CITY
DEPARTMENT OF TRANSPORTATION,

                               Defendants-Appellees.



- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                            Kyle Jiggetts, pro se, Bronx, NY.


                                                                   1
FOR APPELLEES:                            Matthew D. Crawford, Martenson, Hasbrouck & Simon LLP,
                                          Atlanta, GA, for appellee AlliedBarton Security Services.

                                          Larry A. Sonnenshein, Assistant Corporation Counsel
                                          (Michael A. Cardozo, Corporation Counsel, on the brief), City
                                          of New York, New York, NY, for appellee New York City
                                          Department of Transportation.


       Appeal from a September 15, 2010 judgment entered in the United States District Court for
the Southern District of New York (Jed S. Rakoff, Judge, Ronald L. Ellis, Magistrate Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be AFFIRMED.

        Plaintiff-appellant Kyle Jiggetts, pro se, appeals from a judgment adopting the Magistrate
Judge’s order denying Jiggetts’s motion to compel discovery and granting summary judgment to
defendants, AlliedBarton Security Services and New York City Department of Transportation, and
dismissing Jiggetts’s discrimination, retaliation, and breach of contract claims brought pursuant to
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and the Americans
with Disabilities Act of 1990, 29 U.S.C. §§ 12112 et seq. (“ADA”). We assume the parties’ familiarity
with the facts, proceedings below, and specification of issues on appeal.

        We review de novo a district court’s grant of summary judgment, drawing all factual inferences
in favor of the non-moving party. Paneccasio v. Unisource Worldwide, Inc., 532 F.3d 101, 107 (2d Cir.
2008). “Summary judgment is appropriate only ‘if the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine issue as to any material fact and
that the movant is entitled to judgment as a matter of law.’” Sousa v. Roque, 578 F.3d 164 , 169 (2d
Cir. 2009) (quoting Fed. R. Civ. P. 56). Discovery rulings are reviewed for abuse of discretion. See
In re “Agent Orange” Prod. Liab. Litig., 517 F.3d 76, 102 (2d Cir. 2008); see generally Sims v. Blot, 534 F.3d
117, 132 (2d Cir. 2008) (“A district court has abuse[d] its discretion if it based its ruling on an
erroneous view of the law or on a clearly erroneous assessment of the evidence, or rendered a
decision that cannot be located within the range of permissible decisions.” (quotation marks and
citations omitted)).

         Having conducted an independent and de novo review of the record in light of these
principles, we affirm the judgment of the District Court for substantially the reasons stated by the
Magistrate Judge in his thorough and well-reasoned report and recommendation, which the District
Court adopted in toto. Further, Jiggetts’s challenge to the order of the Magistrate Judge denying
Jiggetts’s motion to compel discovery fails; because the motion was premature, the Magistrate Judge
did not abuse his discretion in denying the motion.



                                                      2
                                             CONCLUSION

        We have considered Jiggetts’s other arguments on appeal and find them to be without merit.
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.


                                             FOR THE COURT,
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                3